
	
		II
		110th CONGRESS
		2d Session
		S. 3219
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2008
			Mr. Casey (for himself
			 and Mr. Kohl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enhance penalties for violations of securities
		  protections that involve targeting seniors.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Senior Investor Protections
			 Enhancement Act of 2008.
		2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)SeniorThe
			 term senior means an individual who is 62 years of age or
			 older.
			(2)Securities
			 lawsThe term securities laws means the Securities
			 Act of 1933 (15 U.S.C. 77b et seq.), the Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.), the Investment Company Act of 1940 (15 U.S.C. 80a et
			 seq.), and the Investment Advisers Act of 1940 (15 U.S.C. 80b et seq.).
			3.Enhanced
			 penalties for violations of Securities Act of 1933
			(a)Civil
			 actionsSection 20(d)(2) of the Securities Act of 1933 (15 U.S.C.
			 77t(d)(2)) is amended by adding at the end the following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), the
				amount of penalty for each violation described in paragraph (1) that may be
				imposed under subparagraph (A), (B), or (C) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
					.
			(b)Other
			 violationsSection 24 of the Securities Act of 1933 (15 U.S.C.
			 77x) is amended—
				(1)by inserting
			 (a) In
			 general.— before Any person; and
				(2)by adding at the
			 end the following:
					
						(b)Special rule
				for seniorsNotwithstanding subsection (a), the amount of a fine
				that may be imposed under subsection (a) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
						.
				4.Enhanced
			 penalties for violations of Securities Act of 1934
			(a)Civil
			 actionsSection 21(d)(3)(B) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78u(d)(3)(B)) is amended by adding at the end the
			 following:
				
					(iv)Special rule
				for seniorsNotwithstanding clauses (i), (ii), and (iii), the
				amount of penalty for each violation described in subparagraph (A) that may be
				imposed under clause (i), (ii), or (iii) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
					.
			(b)Willful
			 violationsSection 21B(b) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78u–2(b)) is amended by adding at the end the following:
				
					(4)Special rule
				for seniorsNotwithstanding paragraphs (1), (2), and (3), the
				amount of penalty for each violation described in subsection (a) that may be
				imposed under paragraph (1), (2), or (3) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
					.
			(c)Other
			 violationsSection 32 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78ff) is amended by adding at the end the following:
				
					(d)Special rule
				for seniorsNotwithstanding subsection (a), the amount of fine
				that may be imposed under subsection (a) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
					.
			5.Enhanced
			 penalties for violations of Investment Company Act of 1940
			(a)Willful
			 violationsSection 9(d)(2) of the Investment Company Act of 1940
			 (15 U.S.C. 80a–9(d)(2)) is amended by adding at the end the following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), the
				amount of penalty for each violation described in paragraph (1) that may be
				imposed under subparagraph (A), (B), or (C) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
					.
			(b)Civil
			 actionsSection 42(e)(2) of the Investment Company Act of 1940
			 (15 U.S.C. 80a–41(l)(2)) is amended by adding at the end the following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), the
				amount of penalty for each violation described in paragraph (1) that may be
				imposed under subparagraph (A), (B), or (C) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
					.
			(c)Other
			 violationsSection 49 of the Investment Company Act of 1940 (15
			 U.S.C. 80a–48) is amended—
				(1)by inserting
			 (a) In
			 general.— before Any person; and
				(2)by adding at the
			 end the following:
					
						(b)Special rule
				for seniorsNotwithstanding subsection (a), the amount of fine
				that may be imposed under subsection (a) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
						.
				6.Enhanced
			 penalties for violations of Investment Advisers Act of 1940
			(a)Willful
			 violationsSection 203(i)(2) of the Investment Advisers Act of
			 1940 (15 U.S.C. 80b–3(i)(2)) is amended by adding at the end the
			 following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), the
				amount of penalty for each violation described in paragraph (1) that may be
				imposed under subparagraph (A), (B), or (C) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
					.
			(b)Civil
			 actionsSection 209(e)(2) of the Investment Advisers Act of 1940
			 (15 U.S.C. 80b–9(e)(2)) is amended by adding at the end the following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), the
				amount of penalty for each violation under this title that may be imposed under
				subparagraph (A), (B), or (C) may be increased by not more than $50,000, if the
				violation is primarily directed toward, targets, or is committed against an
				individual who, at the time of the violation, is 62 years of age or
				older.
					.
			(c)Other
			 violationsSection 217 of the Investment Advisers Act of 1940 (15
			 U.S.C. 80b–17) is amended—
				(1)by inserting
			 (a) In
			 general.— before Any person; and
				(2)by adding at the
			 end the following:
					
						(b)Special rule
				for seniorsNotwithstanding subsection (a), the amount of fine
				that may be imposed under subsection (a) may be increased by not more than
				$50,000, if the violation is primarily directed toward, targets, or is
				committed against an individual who, at the time of the violation, is 62 years
				of age or
				older.
						.
				7.Directive to the
			 United States Sentencing Commission
			(a)In
			 generalPursuant to its authority under section 994(p) of title
			 28, United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and amend the Federal sentencing guidelines
			 and policy statements to ensure that the guideline offense levels and
			 enhancements appropriately punish violations of the securities laws against
			 seniors.
			(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
				(1)ensure that
			 section 2B1.1 and 2C1.1 of the Federal sentencing guidelines (and any
			 successors thereto) apply to and punish offenses in which the victim of a
			 violation of the securities laws is a senior;
				(2)ensure reasonable
			 consistency with other relevant directives, provisions of the Federal
			 sentencing guidelines, and statutory provisions;
				(3)make any
			 necessary and conforming changes to the Federal sentencing guidelines, in
			 accordance with the amendments made by this Act; and
				(4)ensure that the
			 Federal sentencing guidelines adequately meet the purposes of sentencing set
			 forth in section 3553(a)(2) of title 18, United States Code.
				
